DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-37 are pending and examined below.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per MPEP 2106.03, non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave
Claim 37 is directed to a computer readable medium with executable instructions stored thereon.  Examiner submits that a WiFi signal can serve as a medium having instructions stored 

Allowable Subject Matter
Claims 1-36 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Applying Affective Feedback to Reinforcement Learning in ZOEI, a Comic Humanoid Robot” (https://ieeexplore.ieee.org/stamp/stamp.jsp?arnumber=6926289&tag=1) discloses a system where a humanoid robot, named ZOEI, acts as a standup comedian by entertaining a human audience in a bid to generate humor and positively influence the emotional state of the humans.
US 20030028380 A1 discloses a system for generating an audio message over a communications network that is at least partly in a voice representative of a character generally recognizable to a user. Either a voice message or text based message may be used to construct the audio message. Specific recordings of well known characters is stored in a storage means and background sound effects can be inserted into the audio message which are stored in database. The audio message is constructed by any one of the processing means and transmitted to a recipient for play back on a processing terminal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664